DETAILED ACTION
The following is a final office action in response to applicant’s amendments/remarks filed on 12/14/2021 for response of the office action mailed on 09/15/2021. Claims 1-20 & 22-23 were previously cancelled.  Therefore, claims 21 and 24 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. (2016/0119920, corresponds to WO2016064522A1 as submitted in IDS), Mallik hereinafter, in view of Zhang et al. (2016/0205664), Zhang hereinafter.

Re. claims 21 and 24, Mallik teaches  a radio communication method (¶0007 - a method for communicating using dynamic uplink and downlink transmission time interval (TTI) switching in a wireless network)  and a terminal (Fig.3, 350) comprising: a receiver (Fig.3, 356) that receives resource information indicating a resource for transmission of a signal to be used for at least one of a synchronization and a cell recognition (Fig.1 & ¶0027 - one or more of UEs 115 may include a communicating component 361 configured to receive, … the frame structure ….based on resource grants or other indicators received from an access point 105. Fig.5-8 & ¶0085 - Thus, at Block 706, the UE can optionally receive control data from the network entity in the first configurable TTI.. communicating component 361 can continue to receive downlink signals 509 in one or more TTIs, .. receive another notification of switching a configurable TTI from downlink communications to uplink communications.. downlink/uplink switch detecting component 512 can continue to detect switching from downlink to uplink communications in the configurable TTIs and from uplink to downlink communications to synchronize communications with eNB 504. Fig.10 & ¶0099 - UE 502 (e.g., downlink/uplink switch detecting component 512) may determine whether a TTI is configured for uplink or downlink communications based at least in part on a detection of a pilot signal (e.g., reference signal, i.e., Cell recognition) … preamble DL symbol 1010-a may include CRS, whose presence may indicate to a UE 502 that DL burst 1005-a is a DL burst.); and a processor (Fig.3, 359) that determines that the resource indicated by the resource information is not for uplink and performs time and frequency synchronization by using the signal received in the resource (Fig.8 & ¶0088 - Where one or more reference signals are detected in the TTI at Block 804, at Block 806 the UE may determine that the configurable TTI is configured for downlink communications (that is, not for uplink).  Downlink/uplink switch detecting component 512 can determine that the TTI is configured for downlink communications (that is, not for uplink)   where the one or more reference signals are detected in the TTI. The reference signals can correspond to downlink reference signals, such as CRS. Fig. 5-8 & ¶0085 -  downlink/uplink switch detecting component 512 can continue to detect switching from downlink to uplink communications in the configurable TTIs and from uplink to downlink communications to synchronize communications with eNB 504. Fig.10 & ¶0099 - UE 502 (e.g., downlink/uplink switch detecting component 512) may determine whether a TTI is configured for uplink or downlink communications based at least in part on a detection of a pilot signal (e.g., reference signal, i.e., Cell recognition) … preamble DL symbol 1010-a may include CRS, whose presence may indicate to a UE 502 that DL burst 1005-a is a DL burst (that is, not for uplink)).
expressly teach wherein the receiver receives the resource information by broadcast information,  and the processor determines that the resource is not for uplink based on the broadcast information and without needing  to detect the signal in the resource to determine that the resource is not for uplink.
However,  in the analogous art, Zhang explicitly discloses  wherein the receiver (Fig. 9, 935) receives the resource information by broadcast information (Fig.4-5 & ¶0084 - a SIB  (SIB is part of broadcast information as per instant application disclosed at least in ¶0143) may be used to indicate the time and frequency resources allocated to eMBMS-scheduled TTIs, which may be used by both eMBMS UEs 115 and non-MBMS UEs 115. Fig.5 & ¶0110 - At step 510, base station 105-b may broadcast system information, e.g., using a MIB and SIBs.  SIBs may indicate the time and frequency resources allocated to eMBMS.),  and the processor (Fig. 9,905) determines that the resource is not for uplink based on the broadcast information and without needing  to detect the signal in the resource to determine that the resource is not for uplink. (Fig.4 & ¶0105 - DL burst pilot pattern 400 (that is, not for uplink)  including an expanded view of a DL TTI (that is, not for uplink) for eMBMS on eCCs. DL burst pilot pattern 400 (that is, not for uplink)  may represent the pilot pattern for a DL unicast TTI (that is, not for uplink)   that was originally scheduled for an eMBMS.  In another example, DL burst pilot pattern 400 (that is, not for uplink)  may be used for an eMBMS TTI.  ¶0106 - DL TTI 305-c (that is, not for uplink)  may include a CRS preamble symbol 315-e and DL symbols  with embedded pilot tones.  Pilot tones may be used by a UE 115 to determine channel characteristics corresponding to individual antenna ports. … the pilot tones 405 may be CRSs. That is, based on CRS (Cell Specific Reference signal, see ¶0009) preamble symbol embedded in pilot tones, UE determines that the resource is NOT for uplink as the UE receives cell specific reference signal (CRS) information along with other reference signal information, part of time and frequency resource allocation by a base station using MIB (master information block) /SIBs (system information block) as disclosed in ¶0059-¶0060, ¶0084 & ¶0110 along with Fig.4-5, similar to instant application at least in ¶0067-¶0068). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Mallik’s invention of  dynamic uplink/downlink frame structure for enhanced component carriers to include Zhang’s invention of evolved multimedia broadcast multicast service(eMBMS) on enhanced component carriers (eCCs), because it provides an efficient mechanism in allocating resources for both multicast data and unicast data in mobile wireless communication system (¶0007, Zhang)










Response to Arguments
Applicant’s arguments filed 12/14/2021  with respect to claims 21 and 24  have been considered but they are not persuasive.

Regarding arguments in pages  4-6 as submitted on 12/14/2021  for independent claims 21 and 24,  Applicant asserts that Zhang  may discuss that the CRSs/pilot tones in determining channel characteristics corresponding to  individual antenna ports, but there is no suggestion in Zhang that being a DL channel is among the characteristics and argues that Zhang fails to teach that CRS/pilot tones indicate that a signal in the channel is a DL signal.  Examiner respectfully disagrees with the applicant.  Zhang discloses in ¶0088 along with Fig. 1- 5 , “A base station 105 may insert periodic pilot symbols such as cell-specific reference signals (CRS) to aid UEs 115 in channel estimation and coherent demodulation …..CRS may include one of 504 different cell identities  ……..a CRS preamble symbol may be present at the beginning of a downlink transmission “, further in ¶0094, “a UE 115 may use a CRS …to demodulate data-carrying portions of a downlink signal.  Specifically, the UE 115 may use a CRS in order to determine and maintain an estimation of downlink channel characteristics in order to perform coherent demodulation of the downlink signal”. That is, CRS is sent by BTS in downlink direction (DL) to UE  in order to determine and maintain an estimation of downlink channel characteristics in order to perform coherent demodulation of the downlink signal, contrary to applicant’s assertion as mentioned supra.
Zhang further discloses n ¶0065 along with Fig. 1-5, “base stations 105 may send control and data to UEs 115 via broadcast, multicast, or unicast transmissions”, continues  in ¶0079 “DL physical channels may include a physical broadcast channel (PBCH) for broadcast information“, further in ¶0091, “Base station 105-a may transmit control and data information intended specifically for UE 115-a using radio resources (e.g., time and frequency) within a unicast TTI.  Base station 105-a may also transmit broadcast and multicast signals 210, which may be intended for more than one UE 115 (e.g., both UE 115-a and UE 115-b) within coverage area 110-a “, also in ¶0105, “DL burst pilot pattern 400 (that is, not for uplink)  including an expanded view of a DL TTI (that is, not for uplink) for eMBMS on eCCs. DL burst pilot pattern 400 (that is, not for uplink)  may represent the pilot pattern for a DL unicast TTI (that is, not for uplink)   that was originally scheduled for an eMBMS.  In another example, DL burst pilot pattern 400 (that is, not for uplink)  may be used for an eMBMS TTI”, in the end in ¶0106, “DL TTI 305-c (that is, not for uplink)  may include a CRS preamble symbol 315-e and DL symbols  with embedded pilot tones.  Pilot tones may be used by a UE 115 to determine channel characteristics corresponding to individual antenna ports. … the pilot tones 405 may be CRSs “. That is, based on CRS (Cell Specific Reference signal, see ¶0009) preamble symbol embedded in pilot tones, UE determines that the resource is NOT for uplink as the UE receives cell specific reference signal (CRS) information along with other reference signal information, part of time and frequency resource allocation by a base station using MIB (master information block) /SIBs (system information block) as disclosed in ¶0059-¶0060, ¶0084 & ¶0110 along with Fig.4-5, similar to instant application at least in ¶0067-¶0068. Also, cell specific reference signal (CRS) is  also common to all UE as all UE listens to CRS signal unlink DMRS (demodulation reference signal) signal which is The common and shared channel information are broadcasted in SIB2, for example, SIB2 may include access information and parameters related to common and shared channels as disclosed in ¶0084, contrary to applicant’s remarks in page 5 as submitted on 12/14/2021.

Applicant also asserts that Zhang teaches away from referenced limitations of independent claims 21 and 24 and cited paragraph [0108]. Examiner respectfully disagrees with the applicant.  Examiner would like to bring in further disclosures pertaining to the referenced limitation as mentioned supra, for example, Zhang also discloses in ¶0113 along with Fig.5, “At step 520, base station 105-b may transmit (and UE 115-c may receive) an eMBMS-scheduled burst conveying unicast information assigned to UE 115-c. Accordingly, UE 115-c may determine that the eMBMS-scheduled burst is scheduled for an eMBMS, but may carry unicast data.  The set of resources for the eMBMS-scheduled burst may be determined by receiving a SIB indicating the eMBMS-scheduled resources and receiving a MCCH based on the SIB.  The eMBMS-scheduled burst may include pilots, such as CRS, which may be arranged in a reference signal configuration“, contrary to applicant’s remarks in page 5 as submitted on 12/14/2021.




Regarding arguments in page 6 for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the reference of Mallik and Zhang, is provided by Zhang to provide an efficient mechanism in allocating resources for both multicast data and unicast data in mobile wireless communication system (¶0007, Zhang)


For these reasons, it is maintained that independent claim 21 and 24 are unpatenatble over Mallik in view of Zhang.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/M.S.C./Examiner, Art Unit 2467                                                                                                                                                                                                        
/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 27, 2022